Benedict, J.
The service rendered by the libelant, was clearly a salvage service, entitled to be compensated as such. The bill of $200, presented by the libelant for his services, was, in my opinion, a reasonable bill, under the circumstances, and should have been paid. I award the libelant, therefore, that sum as his salvage reward. For that sum, together with his costs, he ma¡y have a decree, and I add $25 to the taxable costs, in order to reduce by so much the libelant’s expenses of the litigation made necessary by the defendants’ refusal to pay the libelant’s reasonable bill.